Title: 17 Wednesday.
From: Adams, John
To: 


       A fine morning. Proceeded on my Journey towards Braintree. Stop’ed at Josiah Adams’s. Baited at Clarks of Medway. Dined at Clarks of Medfield. Stopd to see Mr. Haven of Dedham, who told me very civilly that he supposed I took my faith on Trust from Dr. Mayhew, and added that he believed the doctrine of the satisfaction of JesusChrist to be essential to Cristianity, and that he would not believe this satisfaction, unless he believed the Divinity of Christ. Mr. Balch was there too, and observed that he would not be a Christian if he did not believe the Mysterys of the Gospel. That he could bear with an Arminian, but when, with Dr. Mayhew, they denied the Divinity and Satisfaction of Jesus Christ he had no more to do with them. That he knew not what to make of Dr. Mayhews two discourses upon the Expected Dissolution of all Things. They gave him an Idea of a Cart whose wheels want’d greazing. It rumbled on in a hoarse rough manner. There was a good deal of ingenious Talk in them, but it was thrown together in a jumbled confused order. He believed the Dr. wrote it in a great Pannick. He added farther that Arminians, however stiffly they maintain their opinions in health, always, he takes notice, retract when they come to Die, and chose to die Calvinists.—Sat out for Braintree and arrived about sun set. Spent the Evening partly at home and partly at the Drs.
      